Citation Nr: 1503720	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  12-06 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim seeking service connection for tinnitus.

2. Entitlement to service connection for tinnitus. 

3. Entitlement to service connection for a stomach disability, to include gastritis.

4.  Entitlement to service connection for acne.

5. Entitlement to service connection for dental and gum disease, to include missing teeth.


REPRESENTATION

Veteran represented by:	Virginia Girard-Brady, Attorney

ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to October 1976.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

The issues of entitlement to service connection for chronic obstructive pulmonary disorder, hearing loss, low back pain, rotator cuff calcific tendonitis, and foot fungus have been raised by the record in a March 2013 submission, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).   The form also raises issues of entitlement to service connection for major depressive disorder and posttraumatic stress disorder; however, the Veteran withdrew those claims in an August 2014 statement.

The issues of entitlement to service connection for tinnitus, acne, a stomach disability, and a dental disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A November 2007 Board decision denied the claim of entitlement to service connection for tinnitus, and the decision was not appealed.

2.  Evidence received since November 2007 decision is new, relates to an unestablished fact necessary to grant the claims, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for tinnitus. 


CONCLUSIONS OF LAW

1.  The November 2007 decision is final.  38 U.S.C.A. § 7104(b)(West 2002); 38 C.F.R. § 20.1100 (2007); currently, 38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2014).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist 

In this decision, the Board grants the Veteran's claim to reopen previously denied claims for service connection for tinnitus.  Therefore, no discussion of VA's duty to notify or assist is necessary with respect to those issues.

II. New and Material Evidence

A November 2007 Board decision denied a claim of entitlement to service connection for tinnitus on the basis that there was no evidence of a link between the Veteran's tinnitus and his military service.  The Veteran did not appeal this decision.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2007); currently, 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).

Generally, a claim which has been denied in an unappealed or final RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it. See Shade v. Shinseki, 24 Vet. App. 110 (2010).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  New and material evidence need not address each previously unproven element of a claim to be sufficient to reopen the claim.  Shade, 24 Vet. App. at 120.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record in November 2007 consisted of the Veteran's service treatment records, post-service treatment evidence and lay statements.  Since that time, the Veteran has submitted additional statements discussing the worsening of his tinnitus and treatment notes reflecting treatment for tinnitus.  This evidence is new in that it was not of record in November 2007, and it is material in that it addresses the unestablished fact of a relationship to service by suggesting a long-standing disability.  Thus, it raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that new and material evidence sufficient to reopen the claim of entitlement to service connection for tinnitus has been received, and the claim, to this extent only, are granted.

ORDER

New and material evidence having been received, the claim for service connection for tinnitus is reopened, and to that extent, the appeal is granted.


REMAND

Generally, when the Board reopens a claim that the RO did not, the case must be remanded for RO consideration. Hickson v. Shinseki, 23 Vet. App. 394 (2010).  The RO declined to reopen the Veteran's claim for service connection for tinnitus; thus, as the Board herein reopened the claim, the issue must be remanded for the RO to contemplate the claim on the merits.  Further, the Board finds that a remand is necessary to afford the Veteran a VA examination with respect to the etiology of his tinnitus.  The Veteran has asserted that his tinnitus has been present since service.  He was afforded a VA examination in March 2003, but substantial treatment notes have been added to the record since that time, and thus, the Board determines that another VA examination and opinion should be obtained.  

Further, with regard to the Veteran's stomach disability, the Board determines that a VA examination should be scheduled.  A VA opinion was obtained in June 2010.  Since that time, the Veteran has received additional treatment and diagnoses for his gastrointestinal complaints.  Therefore, the Board determines that he should be afforded a VA examination to assess the nature and etiology of his gastrointestinal disability.

In addition, a hand-written note in his VA treatment records from December 2003 indicates that the Social Security Administration (SSA) was reviewing the Veteran's claim.  When VA has notice prior to the issuance of a final decision of the possible existence of certain records and their relevance, the Board must seek to obtain those records before proceeding with the appeal.  Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); see also Quartuccio v. Principi, 16 Vet. App. 183, 187-188 (2002); Baker v. West, 11 Vet. App. 163, 169 (1998).  Thus, the appeal must be remanded so that records from the SSA may be obtained.
Finally, the record reflects that the Veteran has, in the past, received VA treatment.  However, the most recent VA treatment note of record is dated in August 2009.  Therefore, all treatment notes for the Veteran dated from August 2009 to the present should be added to the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).  

Accordingly, the case is REMANDED for the following action:

1. Request records related to any application for disability benefits from the SSA.  All requests and responses, positive and negative, must be documented in the claims file.

2. Obtain all VA treatment notes for the Veteran dated from August 2009 to the present.  All requests and responses, positive and negative, must be documented in the claims file.

3. Schedule the Veteran for a VA audiological examination to assess the etiology of his tinnitus.  The claims file must be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail. All tests or studies necessary to make these determinations must be conducted.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

Is it at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's tinnitus began in service, was caused by service, or is otherwise related to service?
The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

The examiner must consider and discuss the Veteran's complaints of experiencing tinnitus beginning in service. 

The examiner must not rely solely on the absence of tinnitus in service as the basis for a negative opinion.

A complete rationale must be provided for any opinion offered.

4. Schedule the Veteran for the appropriate VA examination to assess the nature and etiology of his stomach disability.  The claims file must be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All tests or studies necessary to make these determinations must be conducted.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

Identify all diagnosed gastrointestinal disabilities. 

Is it at least as likely as not (i.e. a 50 percent probability or more) that any diagnosed gastrointestinal disability began in service, was caused by service or is otherwise related to service?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

The examiner must consider and discuss the Veteran's subjective medical history regarding his gastrointestinal symptoms. 

A complete rationale must be provided for any opinion offered.
 
5. Notify the Veteran that it is his responsibility to report for any examination and to cooperate in the development of the claims.  The consequences for failure to report for any VA examination without good cause may include denial of one or more of the claims.  See 38 C.F.R. 
§§ 3.158, 3.655 (2014).

6. After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


